

116 S3658 RS: Achieving Racial and Ethnic Equity in Disaster Response, Recovery, and Resilience Act of 2020
U.S. Senate
2020-12-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 619116th CONGRESS2d SessionS. 3658[Report No. 116–316]IN THE SENATE OF THE UNITED STATESMay 7, 2020Mr. Peters (for himself, Mr. Van Hollen, and Ms. Harris) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsDecember 14, 2020Reported by Mr. Johnson, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo establish an Office of Equal Rights and Community Inclusion at the Federal Emergency Management Agency, and for other purposes.1.Short titleThis Act may be cited as the Achieving Racial and Ethnic Equity in Disaster Response, Recovery, and Resilience Act of 2020.2.Office of Equal Rights and Community Inclusion(a)In generalTitle V of the Homeland Security Act of 2002 (6 U.S.C. 311 et seq.) is amended by adding at the end the following:529.Office of Equal Rights and Community Inclusion(a)DefinitionsIn this section—(1)the term appropriate committees of Congress means—(A)the Committee on Homeland Security and Governmental Affairs of the Senate; and(B)the Committee on Transportation and Infrastructure, the Committee on Oversight and Reform, and the Committee on Homeland Security of the House of Representatives; (2)the term Director means the Director of the Office of Equal Rights and Community Inclusion; (3)the term Office means the Office of Equal Rights and Community Inclusion; and(4)the term underserved community means—(A)the Native American community; (B)the African-American community; (C)the Hispanic (including persons of Mexican, Puerto Rican, Cuban, and Central or South American origin) community; (D)the Pacific Islander community; (E)the Middle Eastern and North African community; (F)a rural community; and (G)any other historically disadvantaged community. (b)Office of Equal Rights and Community Inclusion(1)In generalThe Office of Equal Rights of the Agency shall, on and after the date of enactment of the Achieving Racial and Ethnic Equity in Disaster Response, Recovery, and Resilience Act of 2020, be known as the Office of Equal Rights and Community Inclusion.(2)ReferencesAny reference to the Office of Equal Rights of the Agency in any law, regulation, map, document, record, or other paper of the United States shall be deemed to be a reference to the Office of Equal Rights and Community Inclusion. (c)Director(1)In generalThe Office shall be headed by a Director, who shall report to the Administrator.(2)RequirementThe Director shall have documented experience and expertise in underserved community inclusion research and disaster preparedness and resilience disparities elimination.(d)PurposeThe purpose of the Office is to—(1)improve underserved community access to disaster assistance;(2)improve the quality of disaster assistance received by underserved communities; (3)eliminate racial, ethnic, and other underserved community disparities in the delivery of disaster assistance; and(4)carry out such other responsibilities of the Office of Equal Rights as in effect on the day before the date of enactment of the Achieving Racial and Ethnic Equity in Disaster Response, Recovery, and Resilience Act of 2020 as determined appropriate by the Administrator.(e)Authorities and duties(1)In generalThe Director shall be responsible for—(A)improving—(i)underserved community access to disaster assistance; and(ii)the quality of assistance underserved communities receive; (B)eliminating racial, ethnic, and other underserved community disparities in the delivery of various preparedness, response, and recovery assistance; and(C)carrying out such other responsibilities of the Office of Equal Rights as in effect on the day before the date of enactment of the Achieving Racial and Ethnic Equity in Disaster Response, Recovery, and Resilience Act of 2020 as determined appropriate by the Administrator. (2)Grants and contractsIn carrying out this section, to assure improved disaster resilience of underserved communities, the Director may—(A)award grants and enter into cooperative agreements and contracts with local nonprofit entities, national nonprofit organizations with experience administering multi-State programs in not less than 10 States, and nonprofit organizations that are indigenous human resource providers in underserved communities; and(B)enter into memoranda of understanding with State, local, Tribal, and territorial government agencies.(3)Reducing disparities in preparedness, response, and recovery(A)In generalThe Director shall develop measures to evaluate the effectiveness of the activities of the Office aimed at reducing disparities in preparedness, response, and recovery.(B)RequirementThe measures developed under subparagraph (A) shall—(i)evaluate community outreach activities, language services, workforce cultural competence, historical assistance for grants and loans provided to individuals, State, local, Tribal, and territorial governments, the effects of disaster declaration thresholds on underserved communities, historical barriers to equitable assistance across race and class during and after disasters, and other areas as determined by the Director; and(ii)identify the communities implicated in the evaluations conducted under clause (i). (C)Coordination with other officesIn carrying out this section, the Director shall—(i)participate in scenario-based disaster response exercises at the Agency;(ii)coordinate with the Office of Minority Health of the Department of Health and Human Services; (iii)coordinate with the Office of Disability Integration and Coordination of the Agency; (iv)as appropriate, coordinate with other relevant offices across the Federal Government, including by leading a voluntary task force to address disaster response needs of underserved communities; and(v)investigate allegations of unequal disaster assistance based on race or ethnic origin or refer such allegations to the Office for Civil Rights and Civil Liberties of the Department and assist the Office for Civil Rights and Civil Liberties with investigations of such allegations.(f)Reports(1)In generalNot later than 1 year after the date of enactment of the Achieving Racial and Ethnic Equity in Disaster Response, Recovery, and Resilience Act of 2020, and biennially thereafter, the Administrator shall prepare and submit to the appropriate committees of Congress a report describing the activities carried out under this section during the period for which the report is being prepared. (2)ContentsEach report submitted under paragraph (1) shall include—(A)a narrative on activities conducted by the Office, including a description of outreach and consultation efforts with advocacy organizations and human resource providers;(B)the results of the measures developed to evaluate the effectiveness of activities aimed at reducing preparedness, response, and recovery disparities; and(C)the number and types of allegations investigated or referred to the Office for Civil Rights and Civil Liberties under subsection (e)(3)(D)(v). (g)Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out this section..(b)Technical and conforming amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 (Public Law 107–296; 116 Stat. 2135) is amended by inserting after the item relating to section 528 the following:Sec. 529. Office of Equal Rights and Community Inclusion..(c)COVID–19 response(1)In generalDuring the period of time for which there is a major disaster or emergency declared by the President under section 401 or 501, respectively, of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170, 5191) declared with respect to COVID–19, the Director of the Office of Equal Rights and Community Inclusion shall regularly consult with State, local, territorial, and Tribal government officials and community-based organizations from underserved communities the Office of Equal Rights and Community Inclusion identifies as disproportionately impacted by COVID–19.(2)FACA ApplicabilityThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to any consultation conducted under paragraph (1). 1.Short titleThis Act may be cited as the Achieving Racial and Ethnic Equity in Disaster Response, Recovery, and Resilience Act of 2020.2.Office of Equal Rights and Community Inclusion(a)In generalTitle V of the Homeland Security Act of 2002 (6 U.S.C. 311 et seq.) is amended by adding at the end the following:529.Office of Equal Rights and Community Inclusion(a)DefinitionsIn this section—(1)the term appropriate committees of Congress means—(A)the Committee on Homeland Security and Governmental Affairs of the Senate; and(B)the Committee on Transportation and Infrastructure, the Committee on Oversight and Reform, and the Committee on Homeland Security of the House of Representatives; (2)the term Director means the Director of the Office of Equal Rights and Community Inclusion; (3)the term disaster assistance means assistance provided under titles IV and V of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170 et seq.); (4)the term Office means the Office of Equal Rights and Community Inclusion; and(5)the term underserved community means—(A)the Native American community; (B)the African-American community; (C)the Asian community; (D)the Hispanic (including persons of Mexican, Puerto Rican, Cuban, and Central or South American origin) community; (E)the Pacific Islander community; (F)the Middle Eastern and North African community; (G)a rural community; (H)the low-income community;(I)the disability community; and(J)any other historically disadvantaged community, as determined by the Director. (b)Office of Equal Rights and Community Inclusion(1)In generalThe Office of Equal Rights of the Agency shall, on and after the date of enactment of the Achieving Racial and Ethnic Equity in Disaster Response, Recovery, and Resilience Act of 2020, be known as the Office of Equal Rights and Community Inclusion.(2)ReferencesAny reference to the Office of Equal Rights of the Agency in any law, regulation, map, document, record, or other paper of the United States shall be deemed to be a reference to the Office of Equal Rights and Community Inclusion. (c)Director(1)In generalThe Office shall be headed by a Director, who shall report to the Administrator.(2)RequirementThe Director shall have documented experience and expertise in underserved community inclusion research, disaster preparedness, or resilience disparities elimination.(d)PurposeThe purpose of the Office is to—(1)improve underserved community access to disaster assistance;(2)improve the quality of disaster assistance received by underserved communities; (3)eliminate racial, ethnic, and other underserved community disparities in the delivery of disaster assistance; and(4)carry out such other responsibilities of the Office of Equal Rights as in effect on the day before the date of enactment of the Achieving Racial and Ethnic Equity in Disaster Response, Recovery, and Resilience Act of 2020 as determined appropriate by the Administrator.(e)Authorities and duties(1)In generalThe Director shall be responsible for—(A)improving—(i)underserved community access to disaster assistance; and(ii)the quality of assistance underserved communities receive; (B)eliminating racial, ethnic, and other underserved community disparities in the delivery of various preparedness, response, and recovery assistance; and(C)carrying out such other responsibilities of the Office of Equal Rights as in effect on the day before the date of enactment of the Achieving Racial and Ethnic Equity in Disaster Response, Recovery, and Resilience Act of 2020 as determined appropriate by the Administrator. (2)Grants and contractsIn carrying out this section, to further inclusion and engagement of underserved communities throughout preparedness, response, recovery, and mitigation and to eliminate racial, ethnic, and other underserved community disparities in the delivery of disaster assistance as described in subsection (d), the Administrator shall—(A)administer and evaluate Agency programs and activities, including the programs and activities of recipients of preparedness, response, recovery, and mitigation grants, in a manner to affirmatively further inclusion and engagement of underserved communities and improved outcomes for underserved communities tied to Agency programs and activities; and(B)establish an underserved community initiative to award grants and enter into cooperative agreements and contracts with—(i)local nonprofit entities;(ii)national nonprofit organizations with experience administering programs in not fewer than 10 States; and(iii)nonprofit organizations that are indigenous human services providers in underserved communities.(3)Reducing disparities in preparedness, response, and recovery(A)In generalThe Director shall develop measures to evaluate the effectiveness of the activities of program offices in the Agency and the activities of recipients aimed at reducing disparities in the services provided to underserved communities. (B)RequirementThe measures developed under subparagraph (A) shall—(i)evaluate community outreach activities, language services, workforce cultural competence, historical assistance for grants and loans provided to individuals, State, local, Tribal, and territorial governments, the effects of disaster declaration thresholds on underserved communities, historical barriers to equitable assistance across race and class during and after disasters, and other areas as determined by the Director; and(ii)identify the communities implicated in the evaluations conducted under clause (i). (C)Coordination with other officesIn carrying out this section, the Director shall—(i)participate in scenario-based disaster response exercises at the Agency;(ii)coordinate with the Office of Minority Health of the Department of Health and Human Services; (iii)coordinate with the Office of Disability Integration and Coordination of the Agency; (iv)coordinate with the Office of Civil Rights of the Department of Agriculture; (v)as appropriate, coordinate with other relevant offices across the Federal Government, including by leading a voluntary task force to address disaster response needs of underserved communities; (vi)coordinate with the Office for Civil Rights and Civil Liberties of the Department; and(vii)investigate allegations of unequal disaster assistance based on race or ethnic origin or refer such allegations to the Office for Civil Rights and Civil Liberties of the Department and assist the Office for Civil Rights and Civil Liberties with investigations of such allegations.(f)Reports(1)In generalNot later than 1 year after the date of enactment of the Achieving Racial and Ethnic Equity in Disaster Response, Recovery, and Resilience Act of 2020, and biennially thereafter, the Administrator shall prepare and submit to the appropriate committees of Congress a report describing the activities carried out under this section during the period for which the report is being prepared. (2)ContentsEach report submitted under paragraph (1) shall include—(A)a narrative on activities conducted by the Office, including a description of outreach and consultation efforts with advocacy organizations and human resource providers;(B)the results of the measures developed to evaluate the effectiveness of activities aimed at reducing preparedness, response, and recovery disparities; and(C)the number and types of allegations investigated or referred to the Office for Civil Rights and Civil Liberties under subsection (e)(3)(D)(vii). (g)Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out this section..(b)Technical and conforming amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 (Public Law 107–296; 116 Stat. 2135) is amended by inserting after the item relating to section 528 the following:Sec. 529. Office of Equal Rights and Community Inclusion..(c)COVID–19 response(1)In generalDuring the period of time for which there is a major disaster or emergency declared by the President under section 401 or 501, respectively, of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170, 5191) declared with respect to COVID–19, the Director of the Office of Equal Rights and Community Inclusion shall regularly consult with State, local, territorial, and Tribal government officials and community-based organizations from underserved communities the Office of Equal Rights and Community Inclusion identifies as disproportionately impacted by COVID–19.(2)FACA ApplicabilityThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to any consultation conducted under paragraph (1). December 14, 2020Reported with an amendment